The petition for an order approving payment on account of fees and expenses of the Special Master is granted and the parties are ordered to make payments to cover the expenses of the Special Master in the following proportions: Arizona, 28%; California, 28%; United States, 28%; Nevada, 12%; New Mexico, 2%; and Utah, 2%.
They are further ordered to make payments totaling $50,000 to Simon H. Rif kind, Esquire, Special Master, on account of the fee to be awarded by this Court as compensation for his services as Special Master. Such payments are to be made in the proportions set forth above.
This order is subject to any further award, allowance or division of costs or fees as this Court may deem proper.
The Chief Justice took no part in the consideration or decision of this petition.